Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment filed on 03/15/2021, after the Non Final Office Action dated 12/18/2020. Claims 1, 5, 6, 11-13, 17, 19 and 20 have been amended; and claims 3, 4, 9 and 18 have been canceled.
Claims 1, 2, 5-8, 10-17, 19 and 20 are pending.
Allowable Subject Matter
Claims 1, 2, 5-8, 10-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…wherein one first light-shielding layer of the at least one first light-shielding layer is disposed between one semiconductor retention layer of the plurality of semiconductor retention layers and the substrate, and a boundary of an orthographic projection of the first light-shielding layer on the substrate coincides with a boundary of an orthographic projection of the semiconductor retention layer on the substrate; 
the plurality of data lines are in one-to-one correspondence with the plurality of semiconductor retention layers, and an orthographic projection of each data line on the substrate overlaps with an orthographic projection of a corresponding semiconductor retention layer on the substrates; 
each transistor includes: a gate, an active layer on a side of the gate facing away from the substrate, and a first electrode and a second electrode that are on a side of the active layer facing away from the substrate; the active layer of each transistor includes an active portion corresponding to a region between the first electrode and the second electrode of a same transistor; and a planar shape of each transistor is U-shaped, the first electrode includes two strip-shaped portions opposite to each other, and a connection portion on a same side of the two strip-shaped portions and connecting the two strip-shaped portions, so that a planar shape of the first electrode is substantially U-shaped, the second electrode is strip-shaped, and a portion of the second electrode extends into a region between the two strip-shaped portions of the first electrode; 
the plurality of data lines, and first electrodes and second electrodes of the plurality of transistors are in a same layer; 
the plurality of semiconductor retention layers and active layers of the plurality of transistors are in a same layer; 
the at least one second light-shielding layer disposed between the active layers of the plurality of transistors and the substrate; one second light-shielding layer of the at least one second light-shielding layer is disposed between an active layer of one transistor of the plurality of transistors and the substrate, and an orthographic projection of the second light-shielding layer on the substrate covers an orthographic projection of an active portion of the active layer of the transistor on the substrate; 
the at least one first light-shielding layer and the at least one second light-shielding layer being in a same layer; and 
the gate insulating layer disposed between the gates of the plurality of transistors and the active layers of the plurality of transistors; wherein the at least one second light-shielding layer is disposed between the active layers of the plurality of transistors and the gate insulating layer.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2, 5-8, 10-16 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 17 is the inclusion of the limitation 
“…forming a plurality of active layers, a plurality of semiconductor retention layers, a plurality of first electrodes and a plurality of second electrodes that are disposed on a side of the plurality of active layers facing away from the substrate, and a plurality of data lines disposed on a side of the plurality of semiconductor retention layers facing away from the substrate on a side of the substrate on which the gate insulating layer is formed, by one patterning process; wherein 
the plurality of data lines are in one-to-one correspondence with the plurality of semiconductor retention layers, and an orthographic projection of each data line on the substrate overlaps with an orthographic projection of a corresponding semiconductor retention layer on the substrate; the plurality of gates, the plurality of active layers, the plurality of first electrodes, and the plurality of second electrodes constitute a plurality of transistors together; each active layer includes an active portion corresponding to a region between a first electrode and a second electrode of a same transistor; wherein a planar shape of each transistor is U-shaped, a first electrode includes two strip-shaped portions opposite to each other, and a connection portion on a same side of the two strip-shaped portions and connecting the two strip-shaped portions, so that a planar shape of the first electrode is substantially U-shaped, a second electrode is strip-shaped, and a portion of the second electrode extends into a region between the two strip-shaped portions of the first electrode; before forming the plurality of semiconductor retention layers, the method of manufacturing the array substrate further comprises: 
forming at least one first light-shielding layer above the substrate; wherein 
one first light-shielding layer of the at least one first light-shielding layer is formed between one semiconductor retention layer of the plurality of semiconductor retention layers to be formed and the gate insulating layer, and a boundary of an orthographic projection of the first light-shielding layer on the substrate coincides with a boundary of an orthographic projection of the semiconductor retention layer on the substrate; 
before forming the plurality of active layers, the method of manufacturing the array substrate further comprises: forming at least one second light-shielding layer above the substrate; wherein one second light-shielding layer of the at least one second light-shielding layer is formed between one active layer of the plurality of active layers to be formed and the gate insulating layer, and an orthographic projection of the second light-shielding layer on the substrate covers an orthographic projection of an active portion of the active layer on the substrate; and the at least one first light-shielding layer and 
the at least one second light-shielding layer being in a same layer.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 17. Claims 19 and 20 are also allowed due to their virtue of dependency.
Okajima et al. US 2013/0037815, Kishi US 2010/0001932 and Lee et al. US 2017/0322462 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871